UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 10, 2015 EVOLUCIA INC. (Exact name of registrant as specified in its charter) Nevada 000-53590 98-0550703 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 8374 Market Street, Suite 410, Bradenton, Florida 34202 (Address of principal executive offices) (zip code) 941-677-0150 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Evolucia Inc. (the "Company") was required to file its Form 10-K Annual Report for the year ended December 31, 2014 by March 31, 2015.Due to capital constraints, the Company is currently unable to complete the audit of its financial statements or finalize its annual report.The Company continues to actively pursue licensing opportunities as well as potential opportunities for monetizing its intellectual property.The Company has engaged and continues to work with a law firm to pursue its patent assertion claims. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EVOLUCIA INC. Date: April 10, 2015 By: /s/Thomas Seifert Name: Thomas Seifert Title: Interim Chief Executive Officer
